Citation Nr: 1729959	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-32 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUES

1.  Whether a previously denied claim for service connection for a psychiatric disability should be reconsidered.

2.  Entitlement to an effective date earlier than August 1, 2011 for the award of dependency benefits for the Veteran's son (D.D.).

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to a rating in excess of 20 percent for osteoarthritis of the right ankle.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to July 1990.

This appeal to the Board of Veterans' Appeals (Board) arose from February and October 2011 decisions.

In the February 2011 decision, the RO, inter alia, denied the Veteran's petition to reopen a claim for service connection for an acquired psychiatric disability (claimed as depression and PTSD) as new and material evidence had not been received, denied service connection for hemorrhoids, and denied a rating in excess of 20 percent for osteoarthritis of the right ankle.  In September 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) pertaining to the claims for service connection for hemorrhoids and for an increased rating for osteoarthritis of the right ankle was issued in October 2012 and an SOC pertaining to the claim for service connection for a psychiatric disability was issued in October 2014.  The Veteran filed substantive appeals (via VA Form 9s, Appeal to the Board of Veteran's Appeals) in November 2012 and December 2014.

In the October 2011 decision, the RO awarded dependency benefits for the Veteran's son (D.D.), effective from August 1, 2011.  In November 2011, the Veteran filed an NOD with respect to the effective date assigned in the October 2011 decision.  An SOC was issued in October 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in November 2012.

In November 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record.

As a final preliminary matter, the Board has characterized the claim for service connection for a psychiatric disability as encompassing both matters set forth on the title page.  As explained below, the claim adjudicated as a request to reopen is more appropriately characterized as a request for reconsideration, consistent with the provisions of 38 C.F.R. §  3.156 (c) (2016).  Moreover, given the favorable disposition of the reconsideration request, the appeal also has been expanded to include the underlying claim for service connection.

While the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decision granting reconsideration of the previously denied claim for service connection for a psychiatric disability and the decision on the claim for an earlier effective date for the award of dependency benefits for the Veteran's son (D.D.) are set forth below.  The expanded, de novo claim for service connection for a psychiatric disability and the remaining claims for service connection for hemorrhoids and for an increased rating for osteoarthritis of the right ankle are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  In a May 2007 rating decision, the RO most recently declined to reopen a previously denied claim for service connection for a psychiatric disability; although notified of the denial, the Veteran did not initiate an appeal.

3.  New evidence associated with the claims file since the May 2007 denial to reopen a previously denied claim for service connection for a psychiatric disability includes relevant official service department records not previously considered.

4.  On August 1, 2011, the Veteran informed the RO that his son (D.D.) was born in February 2009.

5.  The RO awarded dependency benefits for D.D., effective August 1, 2011, the date the Veteran informed VA of his son's birth.


CONCLUSIONS OF LAW

1.  As evidence received since the RO's un-appealed May 2007 denial to reopen a previously denied claim for service connection for a psychiatric disability includes official service department records not previously considered, the criteria for reconsideration of the claim for service connection for a psychiatric disability are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The claim for an effective date earlier than August 1, 2011 for the award of dependency benefits for the Veteran's son (D.D.) is without legal merit.  38 U.S.C.A. §§ 1115, 5110 (West 2014); 38 C.F.R. §§ 3.4 (b)(2), 3.31, 3.401 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Given the favorable disposition of the request to reconsider the previously denied claim for service connection for a psychiatric disability, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

As for the appeal for an earlier effective date for the award of dependency benefits for the Veteran's son (D.D.), the Veteran was notified of the regulations pertaining to the assignment of effective dates for dependency benefits by way of the October 2012 SOC, he has been notified of the reasons for the denial of an earlier effective date, and he has been afforded the opportunity to present evidence and argument with respect to the appeal.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the Veteran.  As will be explained below, the appeal for an earlier effective date for the award of dependency benefits for the Veteran's son (D.D.) lacks legal merit.  As the law, and not the facts, is dispositive of this claim, the duties to notify and assist imposed by the VCAA are not applicable in this instance.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).




II. Analysis

A. Reconsideration

The Board initially denied a claim for service connection for a psychiatric disability in a February 2005 decision on the basis that the Veteran did not have an acquired psychiatric disability related to service.  The Board's decision was final when issued.  See 38 U.S.C.A. § 7104 (b) (West 2014); 38 C.F.R § 20.1100 (a) (2016).  Notably, the Veteran did not seek reconsideration of the decision, or appeal the decision to the United States Court of Appeals for Veterans Claims. 

The Veteran filed a petition to reopen the claim for service connection for a psychiatric disability in June 2006.  In May 2007, the RO denied the petition to reopen the claim for service connection for a psychiatric disability as new and material evidence had not been submitted.  Although notified of the May 2007 decision, the Veteran did not appeal the decision and new and material evidence was not received during the one year appeal period following the notice of the decision.

Typically, this fact would render the decision final as to the evidence then of record, and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  Under such circumstances, VA could only reopen and review such claim if new and material evidence is submitted by or on behalf of the Veteran.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156 (c)(1).

In this case, service personnel records were received by VA and associated with the Veteran's claims file following the RO's May 2007 rating decision.  These records contain information relating to some of the Veteran's claimed in-service psychiatric stressors.  These service personnel records existed at the time of the February 2005 Board decision and May 2007 rating decision, but were not associated with the claims file or considered by VA at that time.

As such, pursuant to 38 C.F.R. §  3.156 (c), the receipt of these additional service records requires reconsideration of the claim for service connection for a psychiatric disability-which, effectively, renders the prior denials non-final.  Hence, there is no basis for analysis of the claim for service connection for a psychiatric disability as a request to reopen under 38 C.F.R. § 3.156(a).

B. Earlier Effective Date

An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110 (f); 38 C.F.R. § 3.401 (b)(3). 

The effective date for additional compensation for dependents will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401 (b). 

The "date of claim" for additional compensation for a dependent child is the date of the child's birth/adoption, if evidence of the event is received within one year of the event; otherwise, it is the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110 (f), (n); 38 C.F.R. § 3.401 (b)(1).  The earliest date that an additional award of compensation for a dependent child can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31 .
An additional amount of compensation may be payable for a dependent child when a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115 (1)(A); 38 C.F.R. § 3.4 (b)(2).

In this case, the Veteran contends that his son (D.D.) should have been added as a dependent earlier than August 1, 2011.  Specifically, he asserts that the effective date should be the date of his son's birth in February 2009.

Initially, the Board observes that the evidence does not indicate, and he does not contend, the he has met the criteria for entitlement to additional compensation for dependents based on disability evaluated as 30 percent or more disabling since 1994.  The evidence reflects that his son (D.D.) was born in February 2009, but that VA was not informed of D.D.'s birth until August 1, 2011.  On that date, a signed and completed "Declaration of Status of Dependents" form (VA Form 21-686c) and a copy of D.D.'s birth certificate was received by VA.  

In the October 2011 decision, the RO awarded dependency benefits for D.D., effective from August 1, 2011, which was the date of claim.  The Veteran reported during the November 2016 hearing that he was homeless and unaware of  D.D.'s birth at the time of his birth, and that he filed a claim for dependency benefits when he learned of D.D.'s birth.  The Board acknowledges that D.D. was born in February 2009.  However, there is no documentation in the Veteran's file that he ever informed VA of D.D.'s birth until August 1, 2011 and the Veteran has not contended otherwise.  Accordingly, the Board must conclude that the Veteran did not provide the proper documentation and information regarding the birth of D.D. until August 1, 2011, more than one year after D.D.'s birth.  Based on current laws and regulations, the RO appropriately determined that D.D. could not be added as the Veteran's dependent child from the date of his birth in February 2009 because the claim was not timely received within a year from the date of birth.

As there is no evidence that VA was informed of D.D.'s birth prior to August 1, 2011, there is no reasonable doubt to be resolved in the Veteran's favor on this point.  The Board has no authority to create exceptions, or to overturn or to disregard the very specific limitations on the assignment of effective dates.  38 U.S.C.A. § 7104 (a) (West 2014); see Harvey v. Brown, 6 Vet. App. 416, 423 (1994) (payments of money from the Federal Treasury are limited to those authorized by statute).  

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Although the Board is required to "render a decision which grants every benefit that can be supported in law," under these circumstances, there is no basis in law to grant the appeal for an earlier effective date for the award of dependency benefits.  See 38 C.F.R. § 3.103 (a) (2016).  Accordingly, the Veteran's appeal as to this  must be denied for lack of legal merit or entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The request to reconsider the claim for service connection for a psychiatric disability is granted.

An effective date earlier than August 1, 2011 for the award of dependency benefits for the Veteran's son (D.D.) is denied.


REMAND

The Board's review of the claims file reveals that further action on the remaining claims for service connection for a psychiatric disability and hemorrhoids and for an increased rating for osteoarthritis of the right ankle is warranted.  

Medical records reveal that the Veteran has been diagnosed as having various psychiatric disabilities.  For example, a June 2006 VA mental health initial evaluation note and VA social work notes dated in March and August 2014 document diagnoses of adjustment disorder, depressive disorder not elsewhere classified (NEC), and anxiety.  The Veteran contends that he also has PTSD.

Service personnel and treatment records indicate that the Veteran was found guilty by court martial following an in-service assault and that he spent approximately 75 days in the brig.  He subsequently underwent a psychiatric evaluation in January 1990 due to difficulty controlling his anger, a history of assaulting others (including his girlfriend), and episodes of excessive drinking.  He reported during the examination that his problems with anger and assault existed prior to service in that he was frequently involved in fights as a child and was arrested for assault with a weapon, and that he joined the Navy on an assault waiver.  Examination revealed that the Veteran was guarded, had an angry and negative attitude towards remaining in the Navy, and expressed an underlying anger with difficulty controlling his temper and assaultive behavior.  He was oriented, his memory was intact, and there was no evidence of psychosis or thought disorder.  His affect was tense with underlying anger.  A diagnosis of personality disorder passive-aggressive type was provided.  In light of the Veteran's continuing assaultive behavior, his negative attitude towards the military, and a diagnosed personality disorder, he was found to be unsuitable for retention in the Navy and an administrative discharge was recommended.

Moreover, the Veteran contends that he was subjected to physical and sexual assaults while confined to the brig following his court martial.  He claims that he has experienced psychiatric symptomatology ever since this time in service and that he has a current psychiatric disability, including PTSD, which is related to the stressors that he experienced while in the brig.

The Veteran was afforded a VA mental disorders (except PTSD and eating disorders) examination in June 2004 in connection with his original claim for service connection for a psychiatric disability.  The examiner who conducted the examination concluded that the Veteran did not have any acquired Axis I psychiatric disability.  Rather, his symptoms were most consistent with antisocial personality disorder.  As noted above, however, the Veteran has been diagnosed as having various acquired psychiatric disabilities in the years since the June 2004 examination and he now contends that he has PTSD associated with physical and sexual assaults in service.

Under these circumstances, the Board finds that a remand is necessary to afford the Veteran a new VA psychiatric examination, based on full consideration of all medical and other objective evidence of record, as well as all lay assertions.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Such an examination is needed to obtain a medical opinion as to the nature and etiology of any current acquired psychiatric disability.

As for the claim for an increased rating for osteoarthritis of the right ankle, a veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403   (1997)).

The evidence suggests that the Veteran's service-connected right ankle disability may have worsened since his last VA examination in December 2010.  For example, the December 2010 examination report reveals that there were no signs of ankle instability or subluxation.  During the November 2016 hearing, however, the Veteran reported that his ankle was constantly giving out and that he used an ankle brace.  Given this evidence, the Board finds that a new examination to obtain more contemporaneous medical findings is needed to assess the severity of the service-connected right ankle disability.  See 38 C.F.R. § 5103 A (West 2014); 38 C.F.R. § 3.159  (2016).

Hence, the AOJ should arrange for the Veteran to undergo VA psychiatric and ankle examinations by appropriate mental health and medical professionals.  The Veteran is hereby notified that failure to report to any scheduled examination(s) without good cause, may well result in denial of his claim(s)-in particular, the increased rating claim.  See 38 C.F.R. § 3.655(a),(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

The Board notes that as the record currently stands, there is no evidence of current hemorrhoids.  As additional treatment records are being sought upon remand which may document evidence of such a disability, the claim for service connection for hemorrhoids is being remanded, as well.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment from the VA Central Western Massachusetts Healthcare System (dated to August 2014) and the VA Connecticut Healthcare System (dated to August 2008).  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted systems all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining matters on appeal (particularly as regards any private (non-VA) medical and/or mental health treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The Board further finds that action specific to corroborating the Veteran's claimed in-service stressors is warranted.  In this regard, the Board notes that the Veteran has reported that he was physically and sexually assaulted in service while confined to the brig.  If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304  (f)(5) (2016).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing the claimant the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  

In this case, the Veteran reported physical and sexual assaults in service, but he has not been explicitly notified of the sources other than his service records that may corroborate his account of the assaults and that evidence of behavior changes may constitute credible supporting evidence of the reported in-service assaults.  Thus, appropriate action should be undertaken to so advise the Veteran, and to allow him the opportunity to submit additional, corroborating evidence.  See Gallegos v. Peake, 22 Vet. App. 329   (2008).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include arranging  for examination or to otherwise obtain a medical opinion in connection with the hemorrhoids claim, if appropriate) prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Send the Veteran and his representative a letter which provides notice that evidence from sources other than the Veteran's service records may corroborate his account of in-service personal assault.  See 38 C.F.R. § 3.304 (f)(5).  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.

The Veteran should be asked to provide or identify any evidence from sources other than his service records that might corroborate his claimed stressors.  Provide a list of examples of such evidence, including evidence of behavior changes.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

2.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include all records from the VA Central Western Massachusetts Healthcare System (dated since August 2014) and from the VA Connecticut Healthcare System (dated since August 2008).  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical and/or mental health records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

4.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by a psychiatrist or psychologist, to obtain information as the nature and etiology of any current psychiatric disability.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated psychiatrist or psychologist, and the examination report should include discussion of the Veteran's documented medical history and assertions. All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the examiner should clearly identify any psychiatric disability(ies) diagnosed since approximately August 1999 (even if now asymptomatic or resolved):

With respect to PTSD, the examiner should clearly indicate whether the Veteran meets, or at any time pertinent to the current claim has met, the diagnostic criteria for PTSD. 

If a diagnosis of PTSD is deemed appropriate, the examiner should clearly identify the stressor(s) underlying the diagnosis, and fully explain how the diagnostic criteria are met, to include comment upon the link, if any, between the stressor(s) and the Veteran's symptoms. 

If the stressor(s) supporting a diagnosis of PTSD is/are based on in-service personal assault, the examiner should clearly indicate whether the claims file reflects evidence of behavior changes in response to the stressor(s).

If a diagnosis of any acquired psychiatric disability other than PTSD-to include adjustment disorder, depressive disorder, and anxiety, is deemed appropriate, for each such diagnosed disability, the examiner should also provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability (a) had its onset during service; (b) if a psychosis, was manifested to a compensable degree within the first post-service year; (c) is related to any of the Veteran's reported stressors in service; (d) is related to the Veteran's psychiatric/behavioral problems in service; or (e) is otherwise medically-related to the Veteran's service.

For purposes of the above opinion, the mental health professional is advised that despite the evidence of behavioral problems prior to service in the Veteran's service treatment records, he is presumed to have been in sound condition when he entered service.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to  include the evidence of psychiatric/behavioral problems in service, the Veteran's assertions as to in-service psychiatric stressors, and his reports of a continuity of psychiatric symptomatology in the years since service.

Notably, the absence of documented evidence of treatment for a particular disability in service should not serve as the sole basis for a negative opinion. 

In this regard, the examiner is advised that the Veteran is competent to report his psychiatric stressors and symptoms, and that his assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of his service-connected right ankle disability.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should indicate whether the Veteran has ankylosis of the right ankle; and, if so, the extent of any such ankylosis.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  If the Veteran fails, without good cause, to report to any scheduled examination(s), associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging  for examination or to otherwise obtain a medical opinion in connection with the hemorrhoids claim, if appropriate), adjudicate the claims for service connection  for a psychiatric disability and hemorrhoids, and the claim for an increased rating for osteoarthritis of the right ankle.

If the Veteran fails, without good cause, to report to the examination scheduled in connection with the right ankle claim, in adjudicating the claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each remaining claim on appeal in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claims in October 2012 and October 2014), and all legal authority (to include, with respect to the increased rating claim, consideration and discussion of whether staged rating is appropriate).

10.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit(s) requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


